Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 5/5/2021
Election/Restrictions
	This application contains claims directed to the following patentably distinct species of the claimed invention:  
Species A. Claims 36, 2-17, 20-21 are directed to a method for validating a payment transaction a consensus payment network comprising plurality of node computers comprising a distributed ledger, including validating; providing by the temporary payment transaction consensus subnetwork a validation consensus; processing, by the payor or payee computer, the payment transaction based on the validation consensus
Species B. Claims 37 are directed to a non-transitory tangible computer readable medium having a program thereon which, when executed by one or more node processors comprising a consensus payment network 
Species C. Claims 38, 22-35 are directed to a system for making a payment transaction between a payor and a payee; the payor computer including at least a portion of a distributed ledger
The species are independent or distinct because they are mutually exclusive.  In other word if Species A has feature A and Species B has feature B and Species C has feature C and so 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently there is no generic claim
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper. 
The examiner has not contacted the applicant for election over telephone due to the complex nature of the election/restriction requirement (see MPEP §812.01 (R-3)).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

ksa

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698